Earl Warren: Number 57, James Earl Byrd versus Blue Ridge Rural Electric Cooperative Incorporated. Mr. Hammer --
Henry Hammer: May it please --
Earl Warren: -- you may proceed.
Henry Hammer: -- Your Honors. This case is here on a writ certiorari granted to review to decision of the court below. The United States Court of Appeals for the Fourth Circuit which reversed a District Court judgment entered upon a jury verdict in favor of the petitioner and remanded it with directions to enter judgment for the respondent company on the ground of its affirmative defense and then reversed it. The court below held that the evidence based solely upon the testimony of the managing agent of the respondent company even though changed, corrected, recanted, repudiated by the witness on the stand prior to the completion of his examination, had probative value and was thus legally sufficient to establish affirmative defense. And in remand, the Court went even further and held that since this testimony had not been controverted by required testimony on the part of the petitioner, the evidence was not only legal, its sufficient but did as a matter of law conclusively established respondent's affirmative defense and warranted a directed verdict in favor of respondents. And thus in remanding the directed entry of judgment for the respondent notwithstanding the fact that the affirmative defense had been dismissed prior to petitioner's case and reply, so that petitioner had no occasion to offer reply testimony.
William J. Brennan, Jr.: Well, does that mean it had -- had been a direction of a new trial, you would not be here?
Henry Hammer: No, sir.
William J. Brennan, Jr.: Does not mean that?
Henry Hammer: If there were directions for new trial, we would take the position that the evidence was legally insufficient to sustain the affirmative defense.
William J. Brennan, Jr.: Well, then what you want -- asking us to do is restore the original judgment --
Henry Hammer: Yes, sir.
William J. Brennan, Jr.: -- for the plaintiff, is that it?
Henry Hammer: Yes, sir.
William J. Brennan, Jr.: And alternatively in any event, what you have at trial on the issue?
Henry Hammer: That's correct, sir. The questions thus presented to this Court are first, whether a Federal Appellate Court may reverse the ruling of a District Judge, dismissing an affirmative defense for want of substantial evidence where the evidence produced in support of the affirmative defense is legally insufficient to sustain the owners proof, impose upon a defendant according to the standard applied by this Court and the applicable state court in testing the legal sufficiency of one's evidence. And secondly, assuming that the trial judge committed reversible errands, missing the affirmative defense, does a Federal Appellate Court have the right in reversing to direct entry of judgment for a respond -- on this issue where the evidence produced in support of the affirmative defense is subject to conflicting inferences and conclusion and depends upon witnesses whose credibility is placed in issue. Or under circumstances where because of the ruling of the District Judge declared erroneous, a plaintiff has no opportunity or occasion at the trial of the case to dispute or controvert the facts on the issue of the affirmative defense.
Speaker: Wasn't he given an opportunity to put in proof. You -- you have said --
Henry Hammer: No, sir. He was asked if there was -- if he was going to put in proof and the counsel stated to the Court that we are asking now for dismissal of the affirmative defense at this stage of the proceedings because if the evidence is not legally sufficient, we see no occasion to put in any proof and the Court and the District Judge did dismiss the affirmative defense after which he was asked if had any reply testimony. And of course, the issue having gone -- having gone out of the case, no reply testimony on that issue was offered.
Charles E. Whittaker: It went out of the case.
Speaker: For good.
Charles E. Whittaker: (Inaudible)
Speaker: No.
Charles E. Whittaker: It went -- it went out of the case because counsel for the plaintiff was convinced that he was entitled to a directed verdict on that -- he was entitled -- yes, to a directed -- to a direction of the Court on that affirmative issue.
Henry Hammer: Yes, sir.
Charles E. Whittaker: The counsel for the plaintiff then had an election, did he not? As to whether he would ask the Court, do what was done or not in the --
Henry Hammer: No.
Charles E. Whittaker: -- and having ask the Court to take that action and having prevailed in inducing the Court to take it, then they put his eggs in one basket, and he's to be bound by the result that the Court took at his request.
Henry Hammer: No, sir. Our position -- our position is that if the evidence is not legally sufficient at the conclusion of the respondent's affirmative presentation of its testimony, we have a right to ask for dismissal so that we wouldn't be burdened with proceedings with the trial any further to controvert any evidence which is not legally sufficient. I think that's in the spirit of the federal rules of civil procedure which is to grant a speedy and inexpensive determination of every proceedings.
Charles E. Whittaker: Then does it follow that it's a heads, I win, tails, you lose proposition? If you move at the -- successfully, to strike out this affirmative defense and don't put on any evidence to meet and you get a judgment. And then it's reversed because of error of the Court in sustaining the motion that you asked you to sustain then you come back and you have another trial?
Henry Hammer: That's correct. That's the same position that the defendant has put in when he makes the motion for directed verdict at the close of the plaintiff's case. And if it's sustained and the Court of Appeals should decide that it should not have been sustained, he comes back and he's entitled to a new trial. The foot is now -- the shoe is on the other foot now. Now, the plaintiff is making that motion before his case in reply. And if the defendant had made a motion before its case in defense, he certainly would have a right to a new trial. If he was successful in the District Court and unsuccessful in the reviewing court, that's our position, sir. Same right they have, we have, plaintiff and defendant have equal rights. The important facts in this case briefly are these, sir.
Tom C. Clark: Is this (Inaudible) and that alone?
Henry Hammer: Yes, sir. It resolves the South -- South Carolina law, as well as the applicable standard apply in a federal court in testing the legal sufficiency of one's evidence. There's a combination of South Carolina law as well as the applicable standard apply in a federal court in testing a legal sufficiency of one's evidence.
William J. Brennan, Jr.: Well, the under -- underlying South Carolina question is resolved, I gather that South Carolina has a factor under which this respondent might be a statutory employer, isn't that it?
Henry Hammer: Correct, sir.
William J. Brennan, Jr.: And the issue really is then one of fact whether this respondent is or is not a statutory employer.
Henry Hammer: It was one of fact if the evidence was legally sufficient.
William J. Brennan, Jr.: That's -- what?
Henry Hammer: Yes, sir.
William J. Brennan, Jr.: That's -- that's the underlying South Carolina question as settled. There was no dispute as I understand it.
Henry Hammer: It's one of fact. Now, I might go a little bit further, its one of statutory construction, too. And I might take this point up to this time.
William J. Brennan, Jr.: You mean by that, the South Carolina law has a special definition of statutory employer that's involved?
Henry Hammer: Yes, sir. It's -- the statute -- we must consider the statute in the light of the purpose for which it was enacted and it was enacted for the protection of employees of independent contractors who are not otherwise entitled to benefits under law which requires their immediate employer.
Earl Warren: We'll recess now, gentlemen.